 


113 HR 3373 IH: Healthcare.gov Spending Accountability Act
U.S. House of Representatives
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3373 
IN THE HOUSE OF REPRESENTATIVES 
 
October 29, 2013 
Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To prohibit incurring further obligations with respect to the healthcare.gov website without offsetting savings. 
 
 
1.Short titleThis Act may be cited as the Healthcare.gov Spending Accountability Act.  
2.Requiring offsetting savings before incurring any additional obligations for the healthcare.gov website 
(a)In generalNotwithstanding any other provision of law, no Federal official, including the Secretary of Health and Human Services, may incur any obligations on or after the date of the enactment of this Act with respect to the repair or maintenance of the healthcare.gov website, unless and until— 
(1)the President submits to Congress proposed reductions in Affordable Care Act Federal spending described in subsection (b) that are commensurate with the amount of obligations to be so incurred; and 
(2)the Congress enacts a law effecting spending reductions commensurate with the amount of obligations to be so incurred. 
(b)Affordable Care Act Federal spendingFor purposes of subsection (a), Affordable Care Act Federal spending is Federal spending to carry out the provisions of, including amendments made by, the Patient Protection and Affordable Care Act (Public Law 111–148) or title I or subtitle B of title II of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152).  
 
